UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended:March 25, 2012 or ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission File Number:1-31805 JOURNAL COMMUNICATIONS, INC. (Exact name of registrant as specified in its charter) Wisconsin 20-0020198 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 333 W. State Street, Milwaukee, Wisconsin (Address of principal executive offices) (Zip Code) (414) 224-2000 Registrant's telephone number, including area code Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNo ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes xNo ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, non-accelerated filer or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large Accelerated Filer¨ Accelerated Filerx Non-accelerated Filer¨ Smaller reporting company¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes ¨No x Number of shares outstanding of each of the issuer’s classes of common stock as of April 27: Class Outstanding at April 27, 2012 Class A Common Stock Class B Common Stock Class C Common Stock JOURNAL COMMUNICATIONS, INC. INDEX Page No. Part I. Financial Information Item 1. Financial Statements Unaudited Condensed Consolidated Balance Sheets as of March 25, 2012 and December 25, 2011 2 Unaudited Condensed Consolidated Statements of Operations for the First Quarter Ended March 25, 2012 and March 27, 2011 3 Unaudited Condensed Consolidated Statements of Comprehensive Income for the First Quarter Ended March 25, 2012 and March 27, 2011 4 Unaudited Condensed Consolidated Statement of Equity for the First Quarter Ended March 25, 2012 5 Unaudited Condensed Consolidated Statement of Equity for the First Quarter Ended March 27, 2011 6 Unaudited Condensed Consolidated Statements of Cash Flows for the First Quarter Ended March 25, 2012 and March 27, 2011 7 Notes to the Unaudited Condensed Consolidated Financial Statements as of March 25, 2012 8 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 21 Item 3. Quantitative and Qualitative Disclosure of Market Risk 30 Item 4. Controls and Procedures 30 Part II. Other Information Item 1. Legal Proceedings 30 Item 1A. Risk Factors 30 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 31 Item 3. Defaults Upon Senior Securities 31 Item 4. Mine Safety Disclosures 31 Item 5. Other Information 31 Item 6. Exhibits 32 Index PART I. FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS JOURNAL COMMUNICATIONS, INC. Unaudited Condensed Consolidated Balance Sheets (in thousands, except share and per share amounts) March 25, 2012 December 25, 2011 Assets Current assets: Cash and cash equivalents $ $ Investments of variable interest entity Receivables, net Inventories, net Prepaid expenses and other current assets Syndicated programs Deferred income taxes Total Current Assets Property and equipment, at cost, less accumulated depreciation of $243,988 and $239,725, respectively Syndicated programs Goodwill Broadcast licenses Other intangible assets, net Deferred income taxes Other assets Total Assets $ $ Liabilities And Equity Current liabilities: Accounts payable $ $ Accrued compensation Accrued employee benefits Deferred revenue Syndicated programs Accrued income taxes Other current liabilities Current portion of long-term liabilities Total Current Liabilities Accrued employee benefits Syndicated programs Long-term notes payable to banks Other long-term liabilities Equity: Preferred stock, $0.01 par – authorized 10,000,000 shares; no shares outstanding at March 25, 2012 and December 25, 2011 Common stock, $0.01 par: Class C – authorized 10,000,000 shares; issued and outstanding: 3,264,000 shares at March 25, 2012 and December 25, 2011 33 33 Class B – authorized 120,000,000 shares; issued and outstanding: 7,072,692 shares at March 25, 2012 and 7,214,374 shares at December 25, 2011 66 66 Class A – authorized 170,000,000 shares; issued and outstanding: 43,429,799 shares at March 25, 2012 and 43,778,922 shares at December 25, 2011 Additional paid-in capital Accumulated other comprehensive loss ) ) Retained earnings (deficit) ) Total Journal Communications, Inc. shareholders’ equity Noncontrolling interest Total Equity Total Liabilities And Equity $ $ See accompanying notes to unaudited condensed consolidated financial statements. 2 Index JOURNAL COMMUNICATIONS, INC. Unaudited Condensed Consolidated Statements of Operations (in thousands, except per share amounts) First Quarter Ended March 25, 2012 March 27, 2011 Revenue: Broadcasting $ $ Publishing Corporate eliminations ) ) Total revenue Operating costs and expenses: Broadcasting Publishing Corporate eliminations ) ) Total operating costs and expenses Selling and administrative expenses Total operating costs and expenses and selling and administrative expenses Operating earnings Other income and (expense): Interest income 5 18 Interest expense ) ) Total other income and (expense) ) ) Earnings from continuing operations before income taxes Provision for income taxes Earnings from continuing operations Earnings from discontinued operations, net of $0 and $221 applicable income tax provision, respectively Net earnings $ $ Earnings per share: Basic – Class A and B common stock: Continuing operations $ $ Discontinued operations Net earnings $ $ Diluted – Class A and B common stock: Continuing operations $ $ Discontinued operations Net earnings $ $ Basic and diluted – Class C common stock: Continuing operations $ $ Discontinued operations Net earnings $ $ See accompanying notes to unaudited condensed consolidated financial statements. 3 Index JOURNAL COMMUNICATIONS, INC. Unaudited Condensed Consolidated Statements of Comprehensive Income (in thousands) First Quarter Ended March 25, 2012 March 27, 2011 Net earnings $ $ Other comprehensive income, net of tax: Change in pension and postretirement obligation, net of tax of $251 and $127, respectively Comprehensive income $ $ See accompanying notes to unaudited condensed consolidated financial statements. 4 Index JOURNAL COMMUNICATIONS, INC. Unaudited Condensed Consolidated Statement of Equity For the First Quarter Ended March 25, 2012 (in thousands, except per share amounts) Additional Accumulated Other Retained Preferred Common Stock Paid-in- Comprehensive Earnings Noncontrolling Stock Class C Class B Class A Capital Loss (Deficit) Interest Total Balance at December 25, 2011 $
